           19-23957-rdd         Doc 43      Filed 07/13/20 Entered 07/13/20 08:33:46                 Main Document
                                                         Pg 1 of 3




                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF NEW YORK

IN RE: MY2011 GRAND LLC                                          CASE NO: 19-23957
                                                                 DECLARATION OF MAILING
                                                                 CERTIFICATE OF SERVICE
                                                                 Chapter: 11




On 7/9/2020, I did cause a copy of the following documents, described below,
Motion to Extend Exclusivity
Notice of Hearing on Disclosure Statement




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated
as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.com,
an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to Fed.R.
Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if fully set forth
herein.
Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been served
electronically with the documents described herein per the ECF/PACER system.
DATED: 7/9/2020
                                                           /s/ Mark Frankel
                                                           Mark Frankel 8417
                                                           Backenroth Frankel & Krinsky, LLP
                                                           800 Thrid Avenue
                                                           New York, NY 10022-0000
                                                           212 593 1100
              19-23957-rdd          Doc 43       Filed 07/13/20 Entered 07/13/20 08:33:46                       Main Document
                                                              Pg 2 of 3




                                        UNITED STATES BANKRUPTCY COURT
                                         SOUTHERN DISTRICT OF NEW YORK

 IN RE: MY2011 GRAND LLC                                                CASE NO: 19-23957

                                                                        CERTIFICATE OF SERVICE
                                                                        DECLARATION OF MAILING
                                                                        Chapter: 11




On 7/9/2020, a copy of the following documents, described below,

Motion to Extend Exclusivity
Notice of Hearing on Disclosure Statement




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATED: 7/9/2020




                                                                            Jay S. Jump
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
                                                                            Mark Frankel
                                                                            Backenroth Frankel & Krinsky, LLP
                                                                            800 Thrid Avenue
                                                                            New York, NY 10022-0000
           19-23957-rdd
PARTIES DESIGNATED           Doc
                   AS "EXCLUDE"   43 NOTFiled
                                WERE          07/13/20
                                         SERVED           Entered
                                                VIA USPS FIRST CLASS07/13/20
                                                                     MAIL     08:33:46 Main Document
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE"Pg 3 of 3 ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                                        RECEIVED

CASE INFO                                                                         DEBTOR
                                         227 GRAND STREET MEZZ LENDER LLC
1LABEL MATRIX FOR LOCAL NOTICING         CO ROBINSON BROG ET AL                   MY2011 GRAND LLC
02087                                    875 THIRD AVENUE                         929 EAST 5TH STREET
CASE 19-23957-RDD                        9TH FLOOR                                BROOKLYN NY 11230-2050
SOUTHERN DISTRICT OF NEW YORK            NEW YORK NY 10022-0123
WHITE PLAINS
WED JUL 8 16-59-44 EDT 2020



WHITE PLAINS DIVISION                    227   GRAND STREET MEZZ LENDER LLC       AKERMAN LLP
300 QUARROPAS STREET                     207   WEST 25TH STREET                   666 FIFTH AVENUE 20TH FLOOR
WHITE PLAINS NY 10601-4140               9TH   STREET                             NEW YORK NY 10103-0020
                                         NEW   YORK NY 10001-7119




B IN POWER INC                           BACKENROTH FRANKEL KRINSKY               CITY OF NEW YORK
199 LEE AVE                              800 THIRD AVENUE                         NYC LAW DEPARTMENT
BOX 114                                  11TH FLOOR                               100 CHURCH ST
BROOKLYN NY 11211-8919                   NEW YORK NY 10022-7651                   NEW YORK NY 10007-2668




ELYON SYSTEMS INC                        INTERNAL REVENUE SERVICE                 KARL FISHER ARCHITECT
412 STERLING STREET                      CO US ATTORNEY CLAIMS UNIT               242 WEST 30TH STREET
BROOKLYN NY 11225-4404                   ONE SAINT ANDREWS PLAZA RM 417           SUITE 1102
                                         NEW YORK NY 10007-1701                   NEW YORK NY 10001-4903




NBE PLUMBING                             NYC DEPARTMENT OF FINANCE                NYS DEPT OF TAX FINANCE
2906 SHELL ROAD                          66 JOHN STREET                           BANKRUPTCY UNIT
BROOKLYN NY 11224-3610                   NEW YORK NY 10038-3728                   PO BOX 5300
                                                                                  ALBANY NY 12205-0300




OFFICE OF THE UNITED STATES TRUSTEE      ROBINSON BROG LEINWAND GREENE            STATE OF NEW YORK
US FEDERAL OFFICE BUILDING               GENOVESE GLUCK PC                        ATTORNEY GENERALS OFFICE
201 VARICK STREET                        ATTORNEYS FOR 227 GRAND STREET           120 BROADWAY
SUITE 1006                               MEZZ LENDER LLC                          NEW YORK NY 10271-0002
NEW YORK NY 10014-4811                   875 THIRD AVENUE
                                         NEW YORK NY 10022-6225




UNITED STATES TRUSTEE                    UNITED STATES OF AMERICA                 MARK A FRANKEL
OFFICE OF THE UNITED STATES TRUSTEE      CO US ATTORNEY                           BACKENROTH FRANKEL KRINSKY LLP
US FEDERAL OFFICE BUILDING               86 CHAMBERS STREET                       800 THIRD AVENUE
201 VARICK STREET ROOM 1006              NEW YORK NY 10007-1825                   11TH FLOOR
NEW YORK NY 10014-7016                                                            NEW YORK NY 10022-7651
